Citation Nr: 1117591	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  08-31 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left shoulder rotator cuff tendonitis with degenerative changes. 

2.  Entitlement to a rating in excess of 10 percent for gastroesophageal reflux disease (GERD) and hiatal hernia with gallbladder disease. 

3.  Entitlement to an initial compensable rating for left ear hearing loss.

4.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 

5.  Entitlement to an initial rating in excess of 20 percent for lumbar spine hypertrophic osteoarthritis.  

6.  Entitlement to an effective date earlier than January 14, 2006 for the grant of service connection for lumbar spine hypertrophic osteoarthritis.  

7.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a cervical spine disability. 

8.  Entitlement to service connection for sub-epithelial infiltrates, claimed as loss of vision.

9.  Entitlement to service connection for ulcers in the ilium, claimed as abdominal pain with Crohn's disease, irritable colon syndrome, or ulcerative colitis.

10.  Entitlement to service connection for a vascular disorder of the bilateral lower extremities, to include varicose veins, post-phlebotic syndrome, and venous stasis.  

11.  Entitlement to service connection for tinnitus.  

12.  Entitlement to service connection for residuals of an umbilical hernia. 

13.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD.

14.  Entitlement to service connection for a neurological disorder of the bilateral upper extremities, to include cervical radiculopathy and carpal tunnel syndrome and as secondary to a cervical spine disorder.

15.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected PTSD. 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law




ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to August 1981, from March 1983 to February 1987, and from July 2004 to November 2005.  This case comes before the Board of Veterans' Appeals (Board) on appeal from various rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In April 2010, the Board remanded the claims for entitlement to service connection for vision problems, ulcers in the ilium, and tinnitus for further action by the originating agency.  The case has now returned to the Board for further appellate action.

The Board's April 2010 decision also denied entitlement to increased ratings for a left shoulder disability, GERD, and left ear hearing loss.  Additionally, service connection for varicose veins and post-phelbotic syndrome was also denied.  The Veteran appealed the denial of these claims to the Court of Appeals for Veterans Claims (Court).   In November 2010, the Court granted an October 2010 Joint Motion for Remand filed by the parties, which requested that the portion of the April 2010 decision that denied the Veteran's claims for increased ratings and service connection be vacated and remanded.  The appeal has now returned to the Board.

An August 2008 statement of the case (SOC) included the issue of entitlement to service connection for hypersomnolence, and the Veteran perfected his appeal with respect to this claim with an August 2009 substantive appeal.  However, in a November 2009 statement, the Veteran withdrew the claim for service connection for hypersomnolence and stated that he wished to pursue a claim for service connection for sleep apnea instead.  The claim for entitlement to service connection for hypersomnolence is therefore withdrawn and is not before the Board. 

The issue of entitlement to service connection for a vascular disorder of the lower extremities was previously characterized by the RO and the Board as separate claims for service connection for varicose veins and post-phlebotic syndrome.  From the Veteran's statements in support of his claim, it is clear that he is claiming service connection for a vascular disorder with symptoms of leg swelling and pain.  The Court of Appeals for Veterans Claims (Court) has held, in the context of a claim for service connection for a psychiatric disability, that a claim for service connection is a claim for symptoms, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of Clemons, the issue in the instant appeal is properly understood as a claim for service connection for a vascular disorder of the bilateral lower extremities, to include varicose veins, post-phlebotic syndrome, and venous stasis.  

Similarly, the issue of entitlement to service connection for a neurological disorder of the bilateral upper extremities was previously characterized by the RO as entitlement to service connection for cervical radiculopathy.  Review of the Veteran's original April 2008 claim for service connection shows that he complained of numbness and tremors in the hands and specifically referenced carpal tunnel syndrome.  Based on Clemons, the Board finds that the current issue is properly characterized as entitlement to service connection for a neurological disorder of the bilateral upper extremities.

All increased rating and service connection claims on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.






FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for a low back disability was received by VA on November 1, 2005, prior to his separation from active duty service on November 17, 2005.

2.  The Veteran's claim for service connection for cervical spine degenerative disc disease and arthritis was denied in a January 2007 unappealed rating decision.  

3.  The evidence received since the January 2007 rating decision is cumulative and redundant of other evidence of record and does not raise a reasonable possibility of substantiating the claim for service connection for a cervical spine disability.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of November 18, 2005, but not earlier, for the award of service connection for lumbar spine hypertrophic osteoarthritis are met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.310, 3.400 (2010).

2.  New and material evidence has not been received to reopen service connection for a cervical spine disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date Claim

Service connection for hypertrophic osteoarthritis of the lumbar spine was granted in a September 2008 rating decision.  An initial 20 percent evaluation was assigned, effective January 14, 2006.  The Veteran contends that the proper effective date for the award of service connection should be November 18, 2005, the date after his separation from active duty service. 

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2010).  The effective date of an award of service connection shall be the day following the date of discharge or release if application is received within one year from such date of discharge or release.  Otherwise, the effective date is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).

In cases where service connection is granted on a presumptive basis, the appropriate effective date is the date entitlement arose, if the claim is received within one year after separation from active duty service; otherwise the date of receipt of the claim, or the date entitlement arose, whichever is later.  Where the requirements for service connection are met during service, the effective date will be the day following separation from service if there was continuous active service following the period of service on which the presumption is based and a claim is received within one year after separation from active duty.  38 C.F.R. § 3.400(b)(2)(ii).

The current effective date for the award of service connection for a low back disability is January 14, 2006, the date of the VA examination that diagnosed lumbar spine hypertrophic osteoarthritis.  Review of the claims file indicates that the Veteran's initial claim for service connection for a low back condition was filed on November 1, 2005, several weeks before his separation from active duty service on November 17, 2005.  The claim was denied in a January 2007 rating decision and the Veteran initiated an appeal with a February 2007 notice of disagreement.  The denial of the claim was continued in an October 2007 rating decision. 

In a September 2008 rating decision, service connection for hypertrophic osteoarthritis of the lumbar spine was granted.  The RO found that the initial January 2007 rating contained clear and unmistakable error (CUE) in its denial of service connection for a low back disability as service connection on a presumptive basis was not considered.  Under 38 C.F.R. § 3.105(a), for the purposes of authorizing benefits, a rating which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  Thus, the grant of service connection in September 2008 had the same effect as if the benefit had been granted in the initial January 2007 rating decision.  

The September 2008 grant of service connection for osteoarthritis of the lumbar spine was made on a presumptive basis in accordance with 38 C.F.R. §§ 3.307 and 3.309.  Under these regulations, certain chronic diseases, such as arthritis, are presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service.  In this case, the January 2006 VA examination that disclosed the presence of osteoarthritis of the lumbar spine was conducted only two months after the Veteran's separation from active duty in November 2005.  Although arthritis was not diagnosed during the Veteran's third period of active service, he did undergo treatment for low back pain and the incurrence of arthritis during service is presumed.  The Board finds that in light of the complaints in service, the claim filed before separation from service and the diagnosis of an chronic disability on examination within such a short time after service, it appears highly likely that service connection could be granted on a direct basis as it has been adequately shown that the spine disorder existed since prior to separation from service.  The Board therefore finds that entitlement to service connection arose during the Veteran's active service and an effective date of November 18, 2005, the date following the Veteran's separation from active duty, is warranted.  38 C.F.R. § 3.400(b)(2)(ii).


Claim to Reopen

The Veteran was denied service connection for degenerative disc disease and arthritis of the cervical spine in a January 2007 unappealed rating decision.  Private treatment records showed that the Veteran underwent a cervical discectomy in January 2003 to repair a herniated disc.  Degenerative changes and cervical radiculopathy were also diagnosed at that time.  Service treatment records documented treatment for a neck strain and spasm, and a VA examination in January 2006 documented cervical spine arthritis.  In denying the claim, the RO found that the evidence of record established that the Veteran's cervical spine disability existed prior to his third period of active duty service and was not aggravated as a result of such service.  

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The evidence added to the record since the January 2007 denial of the claim includes the Veteran's statements that his cervical spine disability worsened during active duty service.  The credibility of the Veteran's reports is presumed for the purposes of determining whether such statements are new and material evidence.  Justus v. Principi, 3 Vet. App. 510 (1992).  However, these arguments are cumulative and redundant of evidence already of record in January 2007, specifically, a May 2006 statement from the Veteran stating that his neck problem was worsened as a result of his most recent deployment.  Furthermore, while the record contains additional records of VA treatment from the Memphis VA Medical Center (VAMC), these records only document ongoing treatment for a cervical spine condition.  They do not relate to an unestablished fact necessary to substantiate the claim, i.e. whether the Veteran's cervical spine condition was aggravated during active duty service.  

As the record does not contain new and material evidence, reopening of the claim for service connection for a cervical spine disability is not warranted.  


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Veteran's claim for an earlier effective date is on appeal following an initial grant of service connection for hypertrophic osteoarthritis of the lumbar spine.  The United States Court of Appeals of the Federal Circuit has held that once the underlying claim is granted, further notice as to downstream questions, such as the effective date, is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VA's General Counsel also addressed this issue in a precedent opinion, holding that a SOC was required in cases involving a "downstream" issue, but 38 U.S.C.A. § 5103(a) did not require separate notice of the information and evidence necessary to substantiate the newly raised issue.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  The Veteran was provided a SOC in August 2009 in response to his disagreement with the effective date assigned for the grant of service connection for a low back disability.  Therefore, no additional notice is required by the duty to notify.

With respect to the claim to reopen service connection for a cervical spine disability, the Court has held that, in claims to reopen, the duty to notify requires that the Secretary look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).
In a May 2008 VCAA letter, the Veteran was provided notice of the criteria necessary for reopening a previously denied claim.  In addition, he was informed of the reason for the prior denial of his claim for service connection for a cervical spine condition.  
Notice fulfilling the requirements of 38 C.F.R. § 3.159(b) regarding a general claim for service connection was also furnished to the Veteran in the May 2008 letter along with notice regarding the disability-rating and effective-date elements of the claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA has therefore substantially fulfilled its specific duties to notify with regard the Veteran's claim to reopen.  

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  In addition, VA has no duty to obtain a medical examination or opinion regarding the claim to reopen service connection for a cervical spine disability because new and material evidence has not been received to reopen the claim.  38 C.F.R. § 3.159(c)(4)(iii) (2010).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  





ORDER

Entitlement to an effective date of November 18, 2005 for the grant of service connection for lumbar spine hypertrophic osteoarthritis is granted.  

New and material evidence not having been submitted, reopening of the claim for entitlement to service connection for a cervical spine disability is denied. 


REMAND

The Board's April 2010 remand ordered that VA examinations should be provided with respect to the claims for entitlement to service connection for vision problems, tinnitus, and ulcers in the ilium, claimed as abdominal pain with Crohn's disease.  The record does not indicate that any of these requested examinations were scheduled or held.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).  Therefore, upon remand, VA examinations to determine the nature and etiology of these claimed disabilities must be provided.  

The Board notes that the Veteran has filed multiple claims involving the gastrointestinal system.  Currently before the Board are claims for an increased rating for GERD with a hiatal hernia and gallbladder disease, service connection for ulcers in the ilium, claimed as abdominal pain with Crohn's disease, irritable colon syndrome, or ulcerative colitis, and residuals of an umbilical hernia.  The record currently before the Board is unclear regarding the specific nature and diagnoses of these disabilities, and a VA examination should be conducted to determine the current manifestations and etiology of the claimed gastrointestinal disabilities.  

A VA examination should also be provided regarding the claim for entitlement to service connection for a vascular disorder of the bilateral lower extremities and a neurological disorder of the upper extremities.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an examination under the VCAA is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In a February 2007 statement, the Veteran reported that he first experienced swelling of the lower extremities during active duty service in Iraq and similar symptoms have continued to the present day.  He was diagnosed with venous stasis of the lower extremities at the VAMC in April 2006, and issued high compression hose.  Although service records are negative for treatment of swollen legs, the Veteran reported having swollen or stiff joints on his September 2005 post-deployment health assessment, and complained of swollen legs during a January 2006 VA examination, conducted only two months after his discharge from service.  The Board finds that the record contains competent evidence that a vascular disorder may be associated with active service and a VA examination and opinion addressing the etiology of the claimed disability is therefore required by the duty to assist. 

With respect to a neurological disorder of the upper extremities, the record establishes that the Veteran was diagnosed with left cervical radiculopathy by a private physician in January 2003.  He underwent surgery and experienced a marked decline in symptoms.  A year and a half later, in July 2004, the Veteran returned to active duty for the third time and service records establish that he was diagnosed with carpal tunnel syndrome in July 2005.  After service, the Veteran denied experiencing pain and numbness in his hands until September 2007, when essential tremors and carpal tunnel syndrome were diagnosed at the VAMC.  As the record contains evidence of radiculopathy prior to service, findings of carpal tunnel syndrome during service, and continuing evidence of a current neurological disability, the Board finds that a VA examination is necessary to determine the nature and etiology of any current neurological disorder of the upper extremities.  

The Board also finds that additional development is necessary with respect to the claim for an initial rating in excess of 30 percent for PTSD.  In February 2006, during his earliest appointments with a psychologist at the VAMC, the Veteran reported that he was undergoing psychiatric treatment at the Memphis Vet Center.  The treating psychologist also noted that the Veteran had been referred to VA from the Vet Center.  Efforts should be made to obtain these records as VA has a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  In addition, the Board finds that the Veteran should be provided an additional VA psychiatric examination as his most recent examination was conducted in June 2007, almost four years ago. 

Regarding the Veteran's claim for an increased initial rating for hypertrophic osteoarthritis of the lumbar spine, a VA examination of the spine was conducted in December 2009.  This examination was performed after the issuance of the August 2009 SOC and the Veteran has not waived initial consideration of the evidence by the agency of original jurisdiction (AOJ).  The Veteran has a right to have the evidence considered by the AOJ.  38 C.F.R. § 20.1304(c).  Upon remand, the claim should be readjudicated by the AOJ with consideration of the December 2009 VA examination. 

The Board also finds that the issue of entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD, must be remanded.  In July 2010, the Veteran filed a notice of disagreement with a May 2010 rating decision denying service connection for sleep apnea.  The Veteran has not been provided a SOC in response to the notice of disagreement, and a remand is therefore required for the issuance of a SOC on this issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Finally, in accordance with the October 2010 Joint Motion for Remand, the Board finds that additional VA examinations are needed to determine the current severity of the Veteran's left shoulder disability, GERD, and left ear hearing loss.  

Accordingly, the case is REMANDED for the following action:
	
1.  Send the Veteran a letter that complies with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) with respect to the claim for entitlement to an increased rating for a left shoulder disability.  The letter should also include notice that failure to appear for any of the examinations ordered below, without good cause, could adversely affect his claim, to include denial.  See 38 C.F.R. § 3.655 (2010).

The Veteran should also be provided a medical release form and specifically requested to execute it to authorize VA to obtain medical treatment records from the Memphis Vet Center.

2.  Obtain records of treatment from the Memphis Vet Center.

3.  Afford the Veteran a VA audiological examination, with an otolaryngologist or other appropriately qualified individual.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  

The examiner should conduct a hearing test in accordance with the criteria delineated in 38 C.F.R. § 4.85 and should include testing of pure tone criteria at 1,000, 2,000, 3,000, and 4,000 Hertz and speech recognition scores using the Maryland CNC Test.  The Veteran's subjective complaints and functional effects of the hearing loss should be recorded in detail.  

Then, based on a review of the claims file, including the service treatment records, the examiner is requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any diagnosed tinnitus is etiologically related to any incident of the Veteran's active service or caused or aggravated by the Veteran's service-connected left ear hearing loss.

A complete rationale should be provided for all expressed opinions.

4.  Afford the Veteran an appropriate VA examination to address the nature and etiology of the claimed eye disorder.  The claims folder should be made available to the examiners for review before the examinations; the examiner must state that the claims folder was reviewed.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file, including the service treatment records, the examiner is requested to offer an opinion as to whether any diagnosed eye disabilities were at least as likely as not (50 percent or greater likelihood) incurred in or otherwise the result of active service.  The eye examiner must also specifically state whether the Veteran's eye problems are due to an acquired disorder or a congenital condition including refractive error of the eye.

A complete rationale for any opinion expressed should be provided.

5.  Afford the Veteran a VA gastrointestinal examination, with an appropriate examiner.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed.  The examiner should specifically identify all current and past gastrointestinal disabilities and state whether the Veteran currently has any residuals of an umbilical hernia.  

Based on a review of the claims file, including the service treatment records, the examiner is requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any diagnosed gastrointestinal disorders are etiologically related to any incident of the Veteran's active service.

With respect to service-connected GERD with a hiatal hernia and gallbladder disease, the examiner should describe all manifestations of the disability.  The examiner should determine whether the Veteran's episodes of GERD are mild, moderate, or severe, and address whether the Veteran's disability results in epigastric distress, specifically, dysphagia, pyrosis, or regurgitation; if so, whether such symptoms are accompanied by substernal or arm or shoulder pain and productive of considerable impairment of health; and whether any such symptoms are persistently recurrent.

Additionally, the examiner should also indicate whether the Veteran's GERD results in pain, vomiting, material weight loss and hematemesis or melena with moderate anemia or other symptom combinations productive of severe impairment of health.

A complete rationale should be provided for all expressed opinions.

6.  Afford the Veteran a VA orthopedic examination, with an appropriate examiner, to determine the current severity of the service-connected left shoulder disability.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  

Regarding the left shoulder, all indicated tests and studies should be performed, including range of motion studies in degrees.  The examiner should determine whether the shoulder disability is manifested by weakened movement, excess fatigability, or incoordination.  These determinations should be expressed in terms of the additional range-of-motion loss due to any weakened movement, excess fatigability, pain, flare-ups or incoordination.  To the extent possible, the examiner should specify any decrease in range of motion due to flare-ups of symptoms in degrees.  

The examiner should also determine whether the left shoulder manifests any ankylosis or impairment of the humerus, clavicle, or scapula.  

7.  Afford the Veteran a VA examination, with an appropriate examiner, to determine the nature and etiology of the claimed vascular disability of the lower extremities and the claimed neurological disability of the upper extremities.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination. 

The examiner should determine whether the Veteran currently has a vascular disorder of the bilateral lower extremities.  The examiner is advised that the Veteran was diagnosed with venous stasis in April 2006 at the VAMC and the Veteran has also claimed he currently has varicose veins. For each identified vascular disability, the examiner should offer an opinion as to whether the condition was at least as likely as not (50 percent or greater likelihood) incurred in or otherwise the result of active service.  

The examiner should also determine whether the Veteran currently has any neurological disorder(s) of the upper extremities.  The examiner is advised that the Veteran was diagnosed with left cervical radiculopathy in January 2003, prior to his third period of active service, and carpal tunnel syndrome in July 2005, during service.  For each identified neurological disability, the examiner should:

a) determine whether the disability clearly and unmistakably existed prior to the Veteran's third period of active duty service beginning in July 2004;

b) if the disability pre-existed service, the examiner should also determine whether the disability was clearly and unmistakably not aggravated during service;

c) if the disability was found not to pre-exist service, the examiner should offer an opinion as to whether the condition was at least as likely as not (50 percent or greater likelihood) incurred in or otherwise the result of active service.  
If the examiner is unable to identify a disability associated with the Veteran's complaints of lower extremity swelling and/or upper extremity pain and numbness, the examiner should opine as to whether there are objective signs or symptoms of an undiagnosed illness involving the extremities.  

A complete rationale for any opinion expressed should be provided.

8.  Afford the Veteran a VA psychiatric examination to determine the current severity of his PTSD.  The claims folder must be made available to the examiner.  The examination report should reflect that the claims folder was reviewed.  

The examiner should identify all current manifestations of the service-connected PTSD.  The examiner should also provide an opinion concerning the current degree of social and occupational impairment due to his psychiatric disability.  In addition, the examiner should provide a global assessment of functioning score with an explanation of the significance of the score assigned.

The examiner should also opine whether it is at least as likely as not (50 percent or better probability) that the Veteran experiences erectile dysfunction that was caused or aggravated by his service-connected PTSD.

9.  Issue a SOC to the Veteran and his representative on the issue of entitlement to service connection for sleep apnea.  The Veteran should also be informed of the requirements to perfect an appeal with respect to this issue.  
10.  Readjudicate the claims on appeal with consideration of all the evidence of record, including the December 2009 VA examination of the lumbar spine.  If the benefits sought on appeal are not fully granted the RO should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


